GULOTTA, Judge.
Defendant appeals his conviction and sentence to 99 years at hard labor without benefit of parole, probation or suspension of sentence for armed robbery, LSA-R.S. 14:64. In his sole assignment of error, he requests this court to review the record for errors patent and to reverse his conviction and order a new trial.
Having reviewed the documents in the record and the 38 page transcript of the jury trial, we find no errors patent and conclude the evidence is sufficient to support the guilty verdict.
Accordingly, the conviction and sentence1 are affirmed.
AFFIRMED.

. When sentenced for this armed robbery in Orleans Parish, defendant had already received a death sentence for murder in St. Charles Parish, which has since been reversed and remanded for new sentencing. We find no error in defendant’s life sentence for the armed robbery running consecutively with whatever new sentence he ultimately receives (whether death or life imprisonment) for the murder. See State v. Baldwin, 388 So.2d 679 (La.1980).